1:17-cv-01201-SEM-EIL # 90-12                            Page 1 of 18                                                  E-FILED
                                                                                    Monday, 08 July, 2019 02:46:58 PM
                                                                                        Clerk, U.S. District Court, ILCD
                                                       Page 1                                                     Page 3
          IN THE UNITED STATES DISTRICT COURT                      1                    INDEX
          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                                                   2                                   Page
      CURTIS LOVELACE, LOGAN                 )                     3    Stipulation                          4
      LOVELACE, LINCOLN LOVELACE and )
      CHRISTINE LOVELACE on behalf )                               4    EXAMINATION
      of her minor son, LARSON         )                                   By Ms. Emery                        4
      LOVELACE,                    )
                           ) CIVIL ACTION NO.                      6       By Mr. McCleery                      33
               Plaintiffs,     ) 17-CV-01201                       7       By Ms. Thompson                       60
                           )
                           )
                                                                   8       By Mr. McCleery                      65
         vs.                 )                                     9    Certificate of Reporter                 69
                           )
      DET. ADAM GIBSON, POLICE CHIEF )
                                                                  10    Reporter Disclosure                     70
      ROBERT COPLEY, SGT. JOHN               )                    11             (Reporter's disclosure statement attached
      SUMMERS, LT. DINA DREYER, DET. )                                  to back of transcript.)
      ANJANETTE BISWELL, UNKNOWN )
      QUINCY POLICE OFFICERS, GARY )                              12
      FARHA, CORONER JAMES KELLER, )                                       * * * * * * * * * * * *
      THE CITY OF QUINCY and COUNTY )
      OF ADAMS,                    )                              13
                           )                                      14                  EXHIBITS
               Defendants.       )
      ________________________________)                           15
           Deposition of LINCOLN LOVELACE, taken by               16               (No Exhibits were marked.)
      counsel for the Defendants, ELLEN K. EMERY, pursuant
      to notice and by agreement of counsel, under the            17
      Georgia Civil Practice Act, reported by Elise M.            18
      Napier, CCR-2492, in the offices of Hampton Inn &           19
      Suites Hinesville, 1148 East Oglethorpe Highway
      Drive, Hinesville, Georgia, on Wednesday, September         20
      26, 2018, commencing at 1:06 p.m.                           21
      _____________________________________________________
      Transcript Prepared By:                                     22
               McKEE COURT REPORTING, INC.                        23
                   P.O. Box 9092
               Savannah, Georgia 31412-9092                       24
                  (912) 238-8808                                  25


                                                       Page 2                                                     Page 4
  1           APPEARANCES OF COUNSEL                               1               MS. EMERY: Okay. Swear the witness,
  2
  3   FOR THE PLAINTIFFS:                                          2     please.
  4       TARA THOMPSON, Esquire                                   3                  LINCOLN LOVELACE,
          LOEVY & LOEVY
          311 North Aberdeen Street                                4        being first duly sworn, testified as follows:
          3rd Floor                                                                     EXAMINATION
  6       Chicago, Illnois 60607
          (312) 243-6900
                                                                   6    BY MS. EMERY:
  7       tara@loevy.com                                           7           Q. Mr. Lovelace, my name the Ellen Emery,
  8
      FOR DET. ADAM GIBSON, POLICE CHIEF ROBERT COPLEY,
                                                                   8    I represent some of the defendants in the lawsuit
  9   SGT. JOHN SUMMERS, LT. DINA DREYER, DET. ANJANETTE           9    that you and the members of family have brought and
      BISWELL, UNKNOWN QUINCY POLICE OFFICERS and THE CITY
 10   OF QUINCY:
                                                                  10    so we're here for a deposition, which I'm sure your
 11       ELLEN K. EMERY, Esquire                                 11    attorney told you about. Have you ever been deposed
          ANCEL GLINK DIAMOND BUSH
 12       DICIANNI & KRAFTHEFER, P.C.
                                                                  12    before?
          140 South Dearborn Street                               13           A. No.
 13       Chicago, Illinois 60603                                 14           Q. Okay. Couple of background rules.
          (312) 782-7606
 14       eemery@ancelglink.com                                   15    It's a question and answer format. The court
 15                                                               16    reporter will be taking down everything we say so
      FOR GARY FARHA, CORONER JAMES KELLER and COUNTY OF
 16   ADAMS:                                                      17    that your attorney and the rest of us can have a
 17       DANIEL M. MCCLEERY, Esquire                             18    transcript of everything that was said. And so I
          SCHMIEDESKAMP ROBERTSON NEU & MITCHELL, LLP
 18       525 Jersey                                              19    will ask you a couple of things.
          Quincy, Illinois 62301                                  20              First of all, if you answer and you
 19       (217) 223-3030
          dmccleery@srnm.com                                      21    want to say yes or no, please say yes or no. Uh-huh,
 20                                                               22    huh-uh, shake the head, nod the head, they don't come
 21
 22                                                               23    through well on the transcript and the court reporter
 23                                                               24    will let us know if you or I do that so just kind of
 24
 25                                                               25    be aware of that. And we don't mean to be -- to


                                                                                           1 (Pages 1 to 4)
                                      McKee Court Reporting, Inc.
                                              912-238-8808                                               EXHIBIT K
1:17-cv-01201-SEM-EIL # 90-12                      Page 2 of 18


                                                  Page 5                                                      Page 7
   1   correct you for no reason but sometimes your attorney    1   reports?
   2   might say is that a yes. If you go uh-huh, she might     2          A. No.
   3   go is that a yes and that's just clarifying a            3          Q. Okay. Now, Christine Lovelace is your
   4   transcript.                                              4   adopted mother; correct?
                 This isn't a marathon to see how long                     A. Correct.
   6   you can sit here and answer questions. If you want       6          Q. When did she adopt you?
   7   to take a break for any reason, just tell us. If you     7          A. 2012, somewhere around there.
   8   want to get some water, you want to use the restroom,    8          Q. Okay.
   9   whatever, just tell us and we'll be happy to take a      9          A. I'm not good with dates. My apologies.
  10   break. The only thing I ask is if there is a            10          Q. That's all right. Your natural mother
  11   question pending, you answer the question and then      11   was Corey Lovelace; correct?
  12   tell us you want to take a break.                       12          A. Correct.
  13          A. Okay.                                         13          Q. Okay. For purposes today when I refer
  14          Q. And I am not the most eloquent person         14   to your mom, and I mean no disrespect to Cristine
  15   when it comes to forming questions. If I ask you a      15   because she's been your mom for a while, but I'm
  16   question and you don't understand it, doesn't make      16   referring to your natural mother Corey; okay?
  17   sense to you, just say so. Don't try to guess at        17          A. Okay.
  18   what asking you. If you're not sure, say so and I'll    18          Q. Did you ever speak to any of the
  19   try to reword it; is that okay?                         19   prosecutors at -- that handled your dad's criminal
  20          A. Okay.                                         20   trial before you testified?
  21          Q. All right. Did you do anything to             21          A. No.
  22   prepare for today's deposition?                         22          Q. What's the status of your memory as far
  23          A. No. Talked with Tara, but other than          23   as two different incidents? First, what's the status
  24   that, no.                                               24   of your memory about the day it was discovered that
  25          Q. Okay. And I don't want to know                25   your mom had passed away?


                                                  Page 6                                                      Page 8
   1   anything that you talked about that's privileged.        1         A. What do you mean status?
   2   Did you review any documents when you talked to your     2         Q. Is it clear in your mind?
   3   attorney?                                                3         A. Okay.
   4         A. Yes.                                            4         Q. Is it vague? You don't remember much?
             Q. Okay. What did you review?                          How is your memory?
   6         A. What were they called?                          6             MS. THOMPSON: Object to form, but you
   7         Q. You can't ask her, unfortunately, but           7     can answer the question, Lincoln.
   8   if she wants to tell me what she had you look at, she    8             THE WITNESS: For it being so long ago,
   9   can.                                                     9     I would say it is a good memory status as you
  10            MS. THOMPSON: I'll represent that              10     would say but, obviously, there is some bits and
  11     Mr. Lovelace looked at his interrogatory              11     pieces missing.
  12     responses, which may be the thing he's struggling     12         Q. (By Ms. Emery) Okay. And how about
  13     to name.                                              13   your memory of the day -- well, first let me ask you
  14         Q. (By Ms. Emery) Okay. Did you look at           14   do you recall the day that you went to the police
  15   any transcripts of your trial testimony or police       15   station and found out that your dad had been
  16   reports?                                                16   arrested?
  17         A. I did look at the first trial                  17         A. Yes.
  18   testimony --                                            18         Q. Okay. How is your memory of that day?
  19         Q. Okay.                                          19         A. I have like well recollection of that
  20         A. -- transcripts.                                20   day.
  21         Q. And is there anything in that testimony        21         Q. Okay. Did you see any of the Date Line
  22   when you read the transcript that you thought was       22   or 48 Hour programs that were broadcast about
  23   wrong?                                                  23   surrounding the circumstances about the death of your
  24         A. No.                                            24   mom?
  25         Q. Okay. Did you look at any police               25         A. Yes.


                                                                                      2 (Pages 5 to 8)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                      Page 3 of 18


                                                 Page 9                                                    Page 11
   1         Q. Which ones did you see?                         1   I'm just waiting for my opportunity to come.
   2         A. I believe I watched all of them.                2         Q. Okay. And are you currently stationed
   3         Q. Okay. Have you seen any other media             3   in the States?
   4   reports or TV shows about it other than Date Line and    4         A. Yes.
   5   48 Hours?                                                5         Q. Okay. And you said you're living up in
   6         A. Local news, I have seen those but other         6   Hunter, Georgia?
   7   than that, I really didn't focus too much on the         7         A. Hunter Army Airfield. Yes.
   8   media.                                                   8         Q. Okay. And how long have you been at
   9         Q. So you're currently in the military?            9   Hunter, if you can tell me?
  10         A. Yes.                                           10         A. A little over a year.
  11         Q. Army?                                          11         Q. Okay. And so are you just waiting for
  12         A. Yes.                                           12   your further training and then you'll go wherever
  13         Q. And what's your rank?                          13   they send you for further ranger training?
  14         A. Specialist.                                    14         A. Yes. Yes.
  15         Q. Okay. And did you enlist?                      15         Q. So did you graduate high school?
  16         A. Yes.                                           16         A. Yes.
  17         Q. When did you join up?                          17         Q. Did you graduate early?
  18         A. Sometime in December of 2015 but I             18         A. Yes.
  19   didn't go to basic training until August of 2016.       19         Q. Do you have any future military plans?
  20         Q. Okay. Do you know why they delayed it?         20   Do you want to be career military?
  21         A. Yeah. It was the early entry program.          21         A. I don't know about career. Initially, I
  22   I wasn't of age but I was able to complete what I       22   have a six year contract and so I still have some
  23   needed prior to going.                                  23   time to think about it. I haven't made my decisions
  24         Q. So were you still a senior in high             24   right now, though.
  25   school when you signed up?                              25         Q. Have you ever been disciplined since


                                                Page 10                                                    Page 12
   1          A. No. I was a junior.                            1   you've been in the service?
   2          Q. Oh, okay. And why did you decide to            2         A. No.
   3   join the Army?                                           3         Q. Okay. Where did you go to high school?
   4          A. I think that was the next step in my           4         A. Quincy High School.
   5   life. College was an option but I don't think it was     5         Q. Okay. All three years?
   6   for me at that time and so talking with my older         6         A. Yes.
   7   brother, Logan, him being in the military, he was        7         Q. Okay. Did you play any sports while
   8   strong about giving me guidance in it and then I had     8   you were there?
   9   a good recruiter who set me up, so...                    9         A. I did cross country and track.
  10          Q. Okay. And is there anything in                10         Q. And did you have any other
  11   particular that -- that you want to specialize or       11   extracurricular activities?
  12   learn that will help you later in life through the      12         A. I was part of beta club and key club for
  13   military?                                               13   a while.
  14          A. With my career choice now in military         14         Q. How were your grades?
  15   intelligence I plan on further developing that          15         A. As and Bs.
  16   career. Whether it's in the Army or outside, I have     16         Q. Before you went into the Army did you
  17   no clue at this point.                                  17   work at all?
  18          Q. Are you headed to ranger training?            18         A. I did some mowing for my uncles but that
  19          A. I am.                                         19   was -- that was basically it. Nothing serious.
  20          Q. Okay. And is that something that you          20         Q. Okay. Who are you closest to in your
  21   put in for or applied for or did they invite you to     21   family? Is it your brother, Logan?
  22   go to ranger training?                                  22            MS. THOMPSON: Object to form but you
  23          A. So I've already gone through initial          23     can answer the question.
  24   ranger training and so from here on it's mandatory      24            THE WITNESS: Yes, probably Logan.
  25   that I go to another section of the training and so     25         Q. (By Ms. Emery) Okay. Because you're


                                                                                   3 (Pages 9 to 12)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                     Page 4 of 18


                                               Page 13                                                      Page 15
   1   what, 18 months apart?                                   1   your sister?
   2          A. Yeah.                                          2         A. Yes.
   3          Q. Are you close to your dad?                     3         Q. Okay. And did she do a lot of fun
   4          A. Yes.                                           4   activities for you guys when you were kids?
   5          Q. Okay. What kinds of things did you and         5         A. Yes.
   6   your dad like to do together before you joined the       6         Q. Do you remember that morning who -- who
   7   Army?                                                    7   drove you to school?
   8          A. Most of our stuff is related around            8         A. It would have been my dad.
   9   sports, watching them, playing them. I think that's      9         Q. Do you remember whether Larson would go
  10   where a lot of our relationship was built off of.       10   with you guys to go to preschool?
  11          Q. I'm going to ask you some questions           11         A. I don't remember much about Larson at
  12   about the day it was discovered that your mother had    12   that age.
  13   passed away.                                            13         Q. Okay. That day was Valentine's Day.
  14          A. Okay.                                         14   You know that now, don't you?
  15          Q. What do you remember about the -- the         15         A. Correct. Yes.
  16   morning that your mom was found later to have died?     16         Q. And do you remember anybody balancing a
  17          A. So I remember getting ready for school        17   box of cupcakes that day to get them to school?
  18   and prior to leaving the school kind of talking to my   18         A. No.
  19   mom on the stairs along with the other family           19         Q. Okay. Do you remember getting to
  20   members, Logan, Lindsay, Larson, I believe might have   20   school and being upset? You were in first grade,
  21   been there. And then I remember leaving and telling     21   weren't you? You were seven?
  22   her I love her and then getting in the car with my      22         A. Yep.
  23   dad to go to school.                                    23         Q. Do you remember getting to school and
  24          Q. Did she often sit on the stairs when          24   being upset you didn't have your Valentine's with
  25   you were getting ready for school?                      25   you?


                                               Page 14                                                      Page 16
   1          A. No. No. Usually, she was the one               1         A. No.
   2   putting us in the car taking care of all that, and so    2         Q. Okay. And what do you remember about
   3   because she was sick, it was my dad doing all that       3   what happened that day about how you were told about
   4   and so she was there like kind of observing, watching    4   your mom?
   5   making sure everything went as it usually did.           5         A. I remember going to the principal's
   6          Q. Okay. Do you remember a couple of days         6   office and the conference room, seeing my dad and my
   7   after she died that a Detective Baird from the Quincy    7   brother there and him telling us that our mom had
   8   Police Department talked to you?                         8   passed.
   9          A. I do not.                                      9         Q. Your dad told you that?
  10          Q. Okay. Did you have a chance to look at        10         A. Yes.
  11   his report before her death?                            11         Q. Right? Did you go home after that?
  12          A. No.                                           12         A. We actually went to my grandmother
  13          Q. Okay. Do you remember if your mom was         13   Martie's house.
  14   sick that day that that's why she was on the stairs?    14         Q. Okay. And when you got to your
  15          A. Yes.                                          15   grandmother's house, were both your brothers and your
  16          Q. Okay. What do you remember about              16   sister there?
  17   either what she told you or what you saw that she was   17         A. Yes.
  18   sick?                                                   18         Q. Okay. Did you guys talk at all about
  19          A. I remember her being in bed frequently        19   or ask questions about what happened?
  20   over the weekend and then also using the restroom and   20         A. I don't think we asked questions. I
  21   carrying a box of tissues.                              21   think it was such an blow that we just kind of like
  22          Q. Okay. Was she a good mom?                     22   cried and held each other.
  23          A. Yeah.                                         23         Q. Okay. And do you know if you -- how
  24          Q. Was she very much involved in all of          24   long you stayed add your grandmother's?
  25   your school activities and those of your brothers and   25         A. I do not.


                                                                                  4 (Pages 13 to 16)
                                McKee Court Reporting, Inc.
                                        912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                      Page 5 of 18


                                                Page 17                                                     Page 19
   1         Q. Okay. Do you remember if you went back          1   station to be asked questions about Darlene Steincamp
   2   to school that day for the Valentine's party?            2   and how she had like dropped a rat in my mother's pie
   3         A. I don't believe I did but I believe             3   shop and so when we were asked the questions about my
   4   Lindsay and possibly Logan went back but I'm not         4   biological mom's death, like it was just a like a hit
   5   quite sure.                                              5   to us, we didn't understand what was going on.
   6         Q. Okay. What do you remember about the            6             I tried to be cooperative and just
   7   day that you were taken out of school and down to the    7   answered all the questions because like I'm super
   8   police department that your dad was arrested? Do you     8   confused. Later on it was, you know, me and Logan
   9   remember that day?                                       9   sitting at the table, I believe, while Larson was
  10         A. Yes.                                           10   interviewed and I was asking Logan, there was a
  11         Q. Tell me what you remember about that,          11   police officer there like what did they ask you?
  12   please.                                                 12   Like what's going on? We were like both confused at
  13         A. I believe I was in sixth period science,       13   that point.
  14   science class and it was actually biology, I believe,   14             We then were taken it might have been
  15   and they had called me down to the principal's          15   the same room. The Crickards, the Crickards had
  16   office, which honestly isn't out of the ordinary.       16   showed up, met us there and then later on our mom had
  17   Usually, like they have some paperwork or an envelope   17   shown up there and met us there. From there
  18   for you so I went down there and was taken into a       18   Detective Gibson had walked into the room, started to
  19   conference room inside there with a counselor, I        19   tell us your dad has been arrested for so and so, and
  20   believe. I don't remember her name.                     20   then my mom was like please not now and he kept going
  21            Basically, she was just talking to me          21   kept telling us why we were there and whatnot. And
  22   the whole time keeping me busy. She did ask if I had    22   that was basically it and then we left.
  23   a cell phone on me, I'm not quite sure why, I told      23          Q. Did you think at any time when you went
  24   her no because my cell phone had been washed, put in    24   you were called out of sixth period biology, did you
  25   the washer a couple days before, and so we just kept    25   think you were in trouble?


                                                Page 18                                                     Page 20
   1   talking. I did see Logan come in later on and he was     1         A. No. I don't think I was ever in
   2   put in a separate room and basically it was just the     2   trouble. It was like, again, a routine thing where
   3   counselor knew my sister Lindsay and was basically       3   they have an envelope like that or something so...
   4   talking about her and how she was in school and          4         Q. Okay. What -- you were 15, weren't
   5   whatnot.                                                 5   you?
   6             From there I remember the counselor and        6         A. Yes.
   7   I believe a couple other individuals talking or          7         Q. And were you a junior then?
   8   telling me that a police officer who was supposed to     8         A. I believe a freshman or --
   9   come to the school was unable to come to the school      9         Q. Okay.
  10   and said that they would be taking us to the police     10         A. -- a sophomore.
  11   department. From there I got in the back of the         11         Q. One of the two, though?
  12   police car and Logan sat in the front seat as the, I    12         A. Yeah.
  13   believe it was the school resource officer. I don't     13         Q. And when you and your brother were
  14   remember the name, I would recognize him, though,       14   driven to the police station, did you think you were
  15   drove us down to the police station.                    15   in trouble?
  16             We got out of the car, again, we were         16         A. No. Because, again, we thought it was
  17   separated. The officers asked us if we wanted           17   the Darlene Steincamp rat in the pie shop situation.
  18   anything to drink or anything. From there we were       18         Q. Had that happened shortly before you
  19   put together as they took one of us out and there was   19   were taken --
  20   a police officer, a female police officer sitting       20         A. Yes. About a week before, I believe.
  21   with us. I believe Logan left first and was             21         Q. And you guys were convinced that it was
  22   interviewed then it was me and then I want to say       22   Darlene Steincamp that pulled that stunt; right?
  23   Larson possibly, and I remember just being hit with     23         A. Yes.
  24   all these questions.                                    24         Q. Okay.
  25             We thought we were going to the police        25            MS. THOMPSON: Logan, I was going to


                                                                                  5 (Pages 17 to 20)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                      Page 6 of 18


                                                Page 21                                                      Page 23
  1      tell you to wait until the question is fully asked     1         A. No. I think we all agree that she's not
  2      before you answer. I know you are anticipating         2   the greatest influence for us, so...
  3      what's being asked but you need to wait until the      3         Q. And why is that?
  4      attorney is done with the question before you          4         A. She wants to choose who in the family
  5      respond so you're not talking over one another;        5   she wants to be close with but if the family comes
  6      okay?                                                  6   together, so if she wants to talk to me, she has to
  7              THE WITNESS: Okay.                             7   talk everybody. I think everybody feels the same.
  8           Q. (By Ms. Emery) Do you remember telling         8         Q. Got it. After your dad was arrested in
  9    Detective Gibson that you thought your mom was up and    9   2014 when you were 15 years old, did other kids at
 10    sitting on the stairs but you weren't positive?         10   school say mean things to you?
 11           A. No.                                           11         A. No.
 12           Q. And do you remember telling Detective         12         Q. Did all the kids at school, did they
 13    Gibson that your mom had done Valentine's with you      13   have questions for you?
 14    the night before?                                       14         A. Yes. But I don't think they ever
 15           A. No.                                           15   directed them to me.
 16           Q. Okay. Do you remember if she did?             16         Q. Okay. You just think that they were
 17           A. No. Not really.                               17   talking amongst themselves?
 18           Q. Okay. Did your mom every morning              18         A. (Witness nods head affirmatively.)
 19    before you went to school whether she drove you or      19         Q. Okay. But they weren't mean to you or
 20    your dad drove you, did she tell you she loved you      20   made fun of you because of it, did they?
 21    every morning?                                          21         A. No. They never made front of me.
 22           A. Yes. Yes.                                     22         Q. Okay. What was your understanding of
 23           Q. And that morning did she tell you happy       23   how your mother died?
 24    Valentine's Day?                                        24             MS. THOMPSON: Object to the form. You
 25           A. Not that I can remember. No.                  25     can answer the question.


                                                Page 22                                                      Page 24
   1          Q. Okay. When is the last time you saw            1             THE WITNESS: Like what do you mean?
   2   your sister, Lindsay?                                    2      Like at what point?
   3          A. Saw her probably couple months prior to        3           Q. (By Ms. Emery) No. What caused her
   4   my dad's arrest and then talked to her was the day my    4   death.
   5   the dad was arrested.                                    5           A. So after listening to others talk it was
   6          Q. Okay. Did you talk to her at the               6   alcohol and a fatty liver. That's basically how I
   7   police station?                                          7   understand it.
   8          A. No. I talked to her on the phone.              8           Q. Okay. Did you ever talk with your
   9          Q. Okay. Was she at had University of             9   brothers or your sister about how she died?
  10   Iowa then?                                              10           A. No.
  11          A. Yes. I believe so.                            11           Q. When is the last time you saw your
  12          Q. Okay. And is that the last time you           12   grandmother, Martie Didrickson?
  13   talked to her?                                          13           A. Probably a couple months prior to my
  14          A. Yes.                                          14   dad's arrest.
  15          Q. How come you haven't talked to your           15           Q. And were you close to her when you were
  16   sister since then?                                      16   little?
  17          A. I haven't felt the need to.                   17           A. When I was little, yes.
  18          Q. Okay. Did your sister get along with          18           Q. Okay. And so you haven't seen her in
  19   you growing up?                                         19   over four years; correct?
  20          A. Yes.                                          20           A. Correct.
  21          Q. Okay. Has anybody ever told you not to        21           Q. Okay. How come you don't have anything
  22   have anything to do with her?                           22   more to do with your grandmother?
  23          A. No.                                           23           A. I feel like it's the same thing with not
  24          Q. Have either of your brothers told you         24   seeing my sister, wants to pick and choose who in the
  25   why they haven't talked to her?                         25   family she wants to talk to.


                                                                                  6 (Pages 21 to 24)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                      Page 7 of 18


                                                Page 25                                                      Page 27
   1         Q. Okay. What about your dad's parents,            1          A. Yeah. I had my close friends but I
   2   when is the last time that you saw or talked to them?    2   would always branch out.
   3         A. Probably a couple months after my dad's         3          Q. Okay. How often did you see your dad
   4   arrest.                                                  4   after he was arrested?
   5         Q. Okay. And were you close to them when           5          A. When -- when he was arrested, we would
   6   you were young?                                          6   get, I believe every Wednesday like visiting for 30
   7         A. When I was young, no, but middle                7   minutes and so we would always make it up to that.
   8   probably eight through 12, that's when we did see        8          Q. Okay. Now that you're in the service,
   9   them a couple times.                                     9   have you been anywhere long enough to make some close
  10         Q. Okay. And how come you don't have              10   friends in the Army?
  11   anything to do with them now?                           11          A. Yes.
  12         A. Same thing.                                    12          Q. And are you comfortable making new
  13         Q. Okay. When Detective Gibson, and when          13   friends?
  14   you went to the police station and Detective Gibson     14          A. Yes.
  15   and there was another lady in the room with you; do     15          Q. When you were at the police station and
  16   you remember that?                                      16   Detective Gibson was asking you questions, you talked
  17         A. In the investigation room?                     17   about you thought it was about the rat incident in
  18         Q. Yes.                                           18   the pie shop.
  19         A. Yes.                                           19          A. Yes.
  20         Q. Yes. And Detective Gibson asked you            20          Q. But how did you feel when he was asking
  21   questions. Do you remember that?                        21   you questions about the day your mom died?
  22         A. Yes.                                           22          A. I was blindsided. I had no clue what
  23         Q. Did you answer them to the best of your        23   was going on at that point so I was just trying to
  24   ability?                                                24   answer the questions, trying to give an answer at
  25         A. Yes.                                           25   that time.


                                                Page 26                                                      Page 28
   1          Q. And you said about -- did you see the          1          Q. Okay. Since you joined the Army, are
   2   Crickards that day?                                      2   you financially independent from your dad and your
   3          A. Yes.                                           3   mom, Christine?
   4          Q. It's C-r-i-c-k-a-r-d. Did you go home          4          A. That is correct.
   5   with them from the police station?                       5          Q. Okay. In the complaint it says that
   6          A. Yes.                                           6   you believe you've suffered severe emotional harm.
   7          Q. And were you friends with one of their         7   Are you aware that's your complaint says?
   8   sons?                                                    8          A. Yes.
   9          A. Yes. I was. I was friends with George,         9          Q. Can you explain that to me about what
  10   Little George, mainly because Logan was best friends    10   the emotional harm is that you've suffered?
  11   with George as well.                                    11          A. When I was taken out of the school, I
  12          Q. Oh, okay. And you haven't had any             12   felt uncomfortable. I didn't feel like anybody there
  13   contact with them since 2014 also; correct?             13   really was protecting me at that point. Like,
  14          A. Correct.                                      14   obviously, there was stuff with my dad and that's
  15          Q. And why is that?                              15   what all the teachers wanted to know but every time I
  16          A. I was never really close to the               16   got called down the office, it was like is this going
  17   Crickards. None of their kids are really my age         17   to happen again? Am I going to get pulled out of
  18   other than Grace and by that time I had made a new      18   school again.
  19   friend group and so never really came around to them.   19          Q. Okay. So after that did you get called
  20          Q. Okay. When you were in high school,           20   down to the office for what you described before as
  21   were you one of those kids that had a lot of            21   routine go pick something up?
  22   different friends?                                      22          A. Yes. Not as frequently as it used to be
  23          A. Yes. I would say yeah.                        23   previous to that, but, yeah, it was go pick stuff up
  24          Q. Okay. Versus one of the kids that just        24   or go see the counselor or go talk about like classes
  25   had a few real close friends and that was it?           25   and stuff. Yeah.


                                                                                  7 (Pages 25 to 28)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                     Page 8 of 18


                                               Page 29                                                     Page 31
   1          Q. Okay. So any time you got to go see            1         A. Lincoln Monroe Lovelace.
   2   the counselor or go down to the office, you'd get a      2         Q. Has that always been your middle name
   3   little uncomfortable?                                    3   Monroe or was that changed?
   4          A. Yes.                                           4         A. It was changed.
   5          Q. Do you suffer stress as a result?              5         Q. What did it used to be?
   6          A. When -- when that would happen, I did          6         A. Tolak.
   7   suffer stress but obviously now I don't have anything    7         Q. Spell that for me.
   8   to do with that school so I don't suffer stress --       8         A. T-o-l-a-k.
   9          Q. Okay.                                          9         Q. And was that -- were you named after
  10          A. -- at work.                                   10   somebody in the family?
  11          Q. Okay. Or anxiety as a result?                 11         A. Not that I'm aware of.
  12          A. Yeah. At the time I did suffer anxiety.       12         Q. You didn't know where that Tolak came
  13          Q. Okay. And it was still that? It was           13   from?
  14   you didn't know about those calls down to the office?   14         A. No.
  15          A. Yeah. I never knew if I was going to          15         Q. And so did you change your name, middle
  16   get pulled out again.                                   16   name to Monroe when Christine adopted you?
  17          Q. Okay. To go into the rangers, did you         17         A. Yes.
  18   have to take any psychological tests?                   18         Q. Okay. Was that at her suggestion or
  19          A. I did.                                        19   did you ask for a new name?
  20          Q. Okay. And since you were -- you've            20            MS. THOMPSON: Object to form, but you
  21   gotten through part of ranger training and going in     21     can answer the question.
  22   another, I'm going to assume that you have passed all   22            THE WITNESS: I remember sitting down
  23   those psychological tests?                              23     with my family and I was asking where Tolak had
  24          A. Yes.                                          24     come from. There was different spellings on
  25          Q. Correct? Have they told you that              25     different documentations. It was either T-o-l-a-k


                                               Page 30                                                     Page 32
   1   you've passed or is it just that they are advancing      1     or T-o-l-l-a-k, and so my mom had suggested why
   2   so you were assuming that you passed?                    2     don't you change it. You can choose it and then
   3        A. I would assume that I passed.                    3     from there made up a whole bunch of options and
   4        Q. Okay. Do you have a girlfriend?                  4     made Monroe.
   5        A. I do not.                                        5         Q. Okay. How did you pick Monroe?
   6        Q. Have you ever had a steady girlfriend?           6         A. It's my grandpa's middle name.
   7        A. No.                                              7         Q. Which grandpa?
   8        Q. You've gone on dates, though; correct?           8         A. Terry.
   9        A. No.                                              9         Q. Do you remember when Christine and your
  10        Q. Did you ever go to counseling or                10   dad got married?
  11   therapy for this uncomfortableness that you felt        11         A. Yes.
  12   about being called down to the office?                  12         Q. Was that a happy time for everybody?
  13        A. No.                                             13         A. Yes.
  14        Q. When you have leave or down time, what          14         Q. And do you call Christine's daughter,
  15   do you do for fun?                                      15   Whitney, your sister?
  16        A. I usually go to the beach or something          16         A. Yes.
  17   around here.                                            17         Q. Do you call Christine's parents and
  18        Q. If you didn't have your military                18   Christine's parents your grandparents and great
  19   obligations, what do you wish you had time to do?       19   grandmother?
  20        A. Travel, just travel around.                     20         A. Yes.
  21        Q. Okay. Are you on facebook or Twitter            21         Q. Before you went in the Army did you
  22   or anything, social media?                              22   spend a lot of time with them?
  23        A. I do have a facebook and an Instagram.          23         A. Yes.
  24        Q. What's your name? What's your full              24         Q. What about your Aunt Kim on your dad's
  25   name?                                                   25   side, are you close to her?


                                                                                 8 (Pages 29 to 32)
                                McKee Court Reporting, Inc.
                                        912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                      Page 9 of 18


                                                Page 33                                                     Page 35
   1         A. I do not talk to her. No.                       1     years.
   2         Q. And why is that?                                2         Q. Okay.
   3         A. I don't know. We were never really              3         A. I believe so.
   4   super close. We would go to her house for the fourth     4         Q. Whenever you go back to Quincy -- when
   5   of July and whatnot but there was no reason really       5   is the last time you've been back to Quincy?
   6   for any close relationship.                              6         A. Probably around March to go see my
   7         Q. Okay. Did you ever talk with people in          7   grandmother, Christine's grandmother.
   8   your family about something called a circle of trust?    8         Q. Sure. And when you (guys go back to
   9         A. No.                                             9   Quincy, do you go to church?
  10         Q. Okay. So if you use that term circle           10         A. No.
  11   of trust, do you know what that is?                     11         Q. Okay. Are you familiar with a Lutheran
  12         A. No.                                            12   church in Quincy, St. John's?
  13         Q. Okay. Did you watch either of your             13         A. Yes.
  14   dad's criminal trial or the whole trial?                14         Q. Did you ever go to that church?
  15         A. No, not for the whole trial.                   15         A. Yes, I did.
  16         Q. Was it because you were in school and          16         Q. And do you know how you started going
  17   you got out of school for when you had to testify?      17   to or why you started going to St. John's?
  18         A. Yes.                                           18         A. We did a little bit of church hopping
  19             MS. EMERY: I don't have anything else.        19   when I was younger.
  20     Thank you.                                            20         Q. Okay.
  21                 EXAMINATION                               21         A. And we tried everything, the crossing,
  22   BY MR. MCCLEERY:                                        22   those local areas and we really didn't like those and
  23         Q. I have a few questions. You don't need         23   finally we got to the Lutheran church and we liked
  24   to take a break or anything, do you?                    24   the pastor, so...
  25         A. No.                                            25         Q. Okay. Did Christine have any


                                                Page 34                                                     Page 36
   1         Q. Okay. You've been going on about 30             1   affiliation with the Lutheran church?
   2   minutes. Okay. Again, my name is Dan McCleery. I'm       2          A. Yes.
   3   one of the attorneys for the Adams County defendants,    3          Q. She did? Was that the church she was
   4   Gary Farha and Coroner Keller, I just have a few         4   going to?
   5   followup questions. I'm not sure we've actually ever     5          A. She enjoyed the pastor as well --
   6   met before. I do know, though, that you used to go       6          Q. Okay.
   7   to my same church Faith Presbyterian Church. Do you      7          A. -- so that's how we ended up going.
   8   remember that?                                           8          Q. Sure. All right. And you said you
   9         A. Yes.                                            9   were back in Quincy this past March, did you say?
  10         Q. Do you remember when you went to Faith         10          A. I believe so.
  11   Presbyterian Church?                                    11          Q. And what was that for again, I'm sorry?
  12         A. It would have been -- it would have been       12          A. Just to go meet my grandmother.
  13   right before I had initially met Christine.             13          Q. Okay. Prior to that when was the last
  14         Q. Okay. So you and your brothers and             14   time you were in Quincy?
  15   your dad and Erika Gomez would have been to Faith       15          A. Probably when I went on leave in the
  16   Presbyterian Church?                                    16   Army for December of 2016, 2017. I can't remember
  17         A. Correct.                                       17   what year.
  18         Q. Didn't your grandmother also go to             18          Q. Okay.
  19   Faith Pres, Martie?                                     19          A. Yeah.
  20         A. I believe so. Yes.                             20          Q. Okay. You said in your earlier
  21         Q. Okay. Do you know for how long you             21   testimony that you watched all the Date Line and 48
  22   guys went to that church?                               22   Hours. Why did you watch those?
  23            MS. THOMPSON: Object to form, but you          23          A. I was interested in what they would say.
  24     can answer.                                           24          Q. When you were watching those, did you
  25            THE WITNESS: It was a couple, couple           25   have any specific emotions?


                                                                                 9 (Pages 33 to 36)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                     Page 10 of 18


                                                Page 37                                                     Page 39
   1         A. I mean, I'm sure I did at some point. I         1   within the military intelligence? Like can you give
   2   was probably upset about something that somebody said    2   me a job or working for a government agency where you
   3   or something like that, but...                           3   would love to be?
   4         Q. But did it throw you like into a tizzy          4         A. No. I think it's too early to decide at
   5   where, you know, you had to turn it off or you had       5   this point.
   6   to, you know, talk to somebody about watching it         6         Q. Okay. Ranger training, so what made
   7   or --                                                    7   you want to be a ranger, an Army ranger?
   8         A. I mean, I talked to my family about it          8         A. I was in the middle of my intelligence
   9   but nothing, nothing serious.                            9   course back in Arizona and a, one of the NCO's
  10         Q. Okay. Your specialist rank, when did           10   noncommissioned officer, invited us to attend a
  11   you earn the specialist rank?                           11   meeting for it. I attended that meeting and just
  12         A. While I was deployed probably about a          12   kept following through PT tests, like meetings with
  13   month ago.                                              13   them and finally they choose about six of us to go
  14         Q. Okay. And where were you deployed?             14   through.
  15         A. Middle East.                                   15         Q. So did you score high on those tests on
  16         Q. Can you say where you were in the              16   those intelligence courses and they basically
  17   Middle East?                                            17   recommended or came to you and said you should
  18         A. No.                                            18   consider ranger school?
  19         Q. How long were you in the Middle East?          19         A. No. So the intelligence courses had
  20         A. About five months.                             20   nothing to do with the ranger training.
  21         Q. And prior to being a specialist, what          21         Q. Okay.
  22   was your rank?                                          22         A. It was honestly just the PT, the
  23         A. Private first class, PFC.                      23   physical tests that allowed me to go through the rest
  24         Q. So you were promoted in the Middle             24   of the course.
  25   East?                                                   25         Q. Okay. So you performed well


                                                Page 38                                                     Page 40
   1          A. Yes.                                           1   physically?
   2          Q. Okay. And that was because of your             2         A. Yes.
   3   success in the position or why was that?                 3         Q. Okay. Did you -- did you receive any
   4          A. Just time in service. I had hit my             4   sort of honors or accolades or achievements in those
   5   automatic promotion.                                     5   physical tests in either time you're talking about or
   6          Q. Do you have to do anything other than          6   basic training?
   7   serving time? I mean, do you have to pass any            7         A. Basic training I was an honor grad and
   8   tests --                                                 8   had the highest PT score.
   9          A. No.                                            9         Q. Of your entire class?
  10          Q. -- or memorize anything or do anything?       10         A. Yes.
  11   You just achieved specialist --                         11         Q. And how many?
  12          A. Yes.                                          12         A. There was about 60 per platoon times
  13          Q. -- merely just serving and making it          13   four, so around --
  14   through?                                                14         Q. 120?
  15          A. Yes.                                          15         A. Yes, sir.
  16          Q. Okay. You said, you testified earlier         16         Q. Or 240?
  17   that you want to do a career maybe in military          17         A. Yeah. 240.
  18   intelligence. Is that what you said?                    18         Q. So you were one of 240 for your
  19          A. Yes.                                          19   physical test in basic training?
  20          Q. If not, correct me. Okay. Why                 20         A. Yes.
  21   military intelligence?                                  21         Q. And where was your basic training done?
  22          A. It's what I pursued so far and I just         22         A. Oklahoma, Ft. Sill.
  23   like the opportunities it gives me.                     23         Q. Part one of your training to be a
  24          Q. Okay. What specifically? I mean, do           24   ranger, what did that look like? Describe that to
  25   you see yourself doing something in ten to 15 years     25   us.


                                                                                10 (Pages 37 to 40)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                     Page 11 of 18


                                                Page 41                                                     Page 43
   1         A. So initially after going through AIT, I         1   with me that it's going to require you to be mentally
   2   had to go through airborne school, which is a three      2   strong?
   3   week course. Two weeks are spent preparing you to        3          A. Yes.
   4   jump out of planes and then the last week you do five    4          Q. And even to achieve what you've done
   5   jumps out of a plane and then from there it's all        5   already to be one out of 240 it took both physical
   6   physical. You go through what's called like preRASP      6   aptitude and abilities that you have; correct?
   7   and basically it prepares you for the course and I       7          A. Yes.
   8   went through the physical portion of the course.         8          Q. And mental. Would you agree with me?
   9         Q. Okay. And what elevation are you                9          A. Yes.
  10   jumping out five times?                                 10          Q. And if you do make it through part two
  11         A. About 1,000 feet, 1,000 to 800.                11   of your ranger training, would you agree with me
  12         Q. Okay. And is that in one of the                12   that's because if of physical and mental abilities?
  13   parachutes that like automatically deploys?             13          A. Yes.
  14         A. Yes.                                           14          Q. You said in high school you got As and
  15         Q. Okay. Did you receive any awards or            15   Bs. Do you remember your GPA?
  16   accolades in your part one training for ranger          16          A. No. Probably like a 3.4, somewhere
  17   school?                                                 17   around there.
  18         A. No.                                            18          Q. Okay. Were you an honor roll student?
  19         Q. Okay. But you moved on? You in a               19          A. No. I don't believe so.
  20   sense graduated from part one; correct?                 20          Q. You were on cross country or track?
  21         A. Yes.                                           21   Cross country and track you did; right?
  22         Q. Okay. And do you know what part two            22          A. Correct.
  23   the going to look like?                                 23          Q. Okay. Did you ever compete in any
  24         A. Yes. So basically what I've gone               24   state regional events?
  25   through is called RASP, which is ranger assessment      25          A. No.


                                                Page 42                                                     Page 44
   1   and selection program.                                   1         Q. Did you ever make it to like a state
   2          Q. Right.                                         2   tournament for cross country or track?
   3          A. That puts me into ranger regimen and           3         A. No.
   4   then ranger school is basically that little tab          4         Q. Okay. You said that you had worked for
   5   that's says ranger and that's what I have to go          5   your uncles in high school. What uncles are you
   6   through.                                                 6   talking about?
   7          Q. So that ranger school -- I don't know          7         A. That would have been Kim's husband,
   8   how many years ago it was, but is that basically the     8   Matt.
   9   school that was featured on hike the History channel,    9         Q. Okay. And I don't know who Kim is.
  10   Discovery channel --                                    10   Who is Kim?
  11          A. That's correct.                               11         A. Our Aunt Kim Boudrough, I think it is
  12          Q. -- where they -- okay. So the                 12   now.
  13   underwater training, the whole works?                   13         Q. Oh, Matt Boudrough?
  14          A. Yeah. Not so much water but it's more         14         A. Yeah.
  15   like movement and infantry, infantry stuff.             15         Q. You would mow Matt's yard?
  16          Q. Okay. Will there be sort of                   16         A. Yeah.
  17   intelligence training with part two?                    17         Q. Okay. And Matt lives, used to live on
  18          A. No. It would all be infantry.                 18   the golf course --
  19          Q. Okay. Would you agree with me that            19         A. Yes.
  20   going into ranger training part two it's going to       20         Q. -- of the country club?
  21   take some physical endurance on your part?              21         A. Yes.
  22          A. Yes.                                          22         Q. So you had mowed that yard. All right.
  23          Q. A good amount of physical --                  23   Do you ever speak with that side of the family? But
  24          A. Yes.                                          24   earlier you testified you hadn't so I assume you
  25          Q. -- endurance? Would you also agree            25   haven't mowed his lawn recently or done anything like


                                                                               11 (Pages 41 to 44)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                      Page 12 of 18


                                                Page 45                                                     Page 47
   1   that?                                                    1             MS. THOMPSON: Object to form, but you
   2          A. That's correct.                                2     can answer.
   3          Q. Okay. Would you consider Logan, your           3             THE WITNESS: With my parents or my mom
   4   brother, to be your best friend?                         4     sitting on the stairs like us as a family getting
   5          A. Yeah.                                          5     ready to go to school.
   6          Q. You said that you had some close               6          Q. (By Mr. McCleery) And you testified
   7   friends in high school. What were their names?           7   earlier that you remember saying, mom, I love you and
   8          A. The bunch was Wyatt Wollaston, some of         8   then you were out the door?
   9   his siblings, Charlie Wollaston, Chaney Wollaston, as    9          A. That is correct.
  10   well as Grant Kreoger and then Curtis was one of the    10          Q. Do you recall any other conversation
  11   individuals we later started hanging out with. I        11   that you had with your mother that morning?
  12   can't remember his last name off the top of my head.    12          A. No.
  13          Q. Okay. The Wallestons, is that the             13          Q. Do you remember anything she said to
  14   emergency room physician, Dr. Walleston's --            14   you?
  15          A. Yes.                                          15          A. No.
  16          Q. -- kids?                                      16          Q. Do you remember any conversation
  17          A. Yes.                                          17   between your mom and your dad that morning?
  18          Q. How many kids does he have?                   18          A. No.
  19          A. He has three.                                 19          Q. Okay. Do you remember any conversation
  20          Q. Okay. And you were close with all of          20   with -- that your siblings had with your mom that
  21   them?                                                   21   morning?
  22          A. Yeah.                                         22          A. No.
  23          Q. Okay. Because they were your same age         23          Q. What about any conversations your other
  24   or why were you guys close?                             24   siblings had with your dad that morning?
  25          A. Yes. Wyatt and Charlie Wollaston are          25          A. At that time nothing but I do remember


                                                Page 46                                                     Page 48
   1   twins, same age as me, and then Chaney Wollaston         1   having conversations while our dad told us our mom
   2   would be a year younger.                                 2   had passed but up until then nothing.
   3          Q. Okay. I want to move to the morning            3         Q. Okay. Sure. But that's later in the
   4   that your mom was on the stairs. So did -- you and       4   day.
   5   your brother slept in the same room?                     5         A. Okay.
   6          A. Yes.                                           6         Q. But I'm talking about specifically that
   7          Q. Okay. If you were to walk up the               7   morning do you remember any conversations your dad
   8   stairs in the Kentucky house, where was your room at     8   had with you or your other siblings?
   9   the top of the stairs?                                   9         A. No.
  10          A. Just straight in front of the stairs.         10         Q. So you guys leave and you at that time
  11          Q. Just straight in front of the stairs.         11   were in first grade at Monroe School; correct?
  12   Okay. Where was your parents room?                      12         A. Yes.
  13          A. At the top of the stairs. It would have       13         Q. Okay. And --
  14   been to the left.                                       14         A. Well, Madison.
  15          Q. Okay. So do you recall waking up that         15         Q. Madison. I'm sorry. Thank you for
  16   morning?                                                16   your correction. And Madison is basically at 24th
  17          A. No. Not really.                               17   and Main; correct?
  18          Q. Do you recall going downstairs?               18         A. I'm not quite sure what the address is.
  19          A. No.                                           19         Q. Okay.
  20          Q. Okay. So do you recall looking in your        20         A. It was on Main Street, though.
  21   parents room to see if your mom was in there or the     21         Q. Sure. Do you recall Madison School
  22   door was shut or anything?                              22   being close to your house on Kentucky?
  23          A. No.                                           23         A. Yes.
  24          Q. Okay. When did your first memory start        24         Q. Would you ever walk to school?
  25   that morning?                                           25         A. At that time, no.


                                                                               12 (Pages 45 to 48)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                     Page 13 of 18


                                               Page 49                                                      Page 51
   1          Q. Later when you lived at Kentucky, would        1   at QHS, correct, the day you found out your dad was
   2   you ever ride your bike or walk to school?               2   getting arrested?
   3          A. No.                                            3         A. Yes. That's correct.
   4          Q. Okay. Would you agree with me it is            4         Q. That was at QHS. Did you testify that
   5   within walking distance?                                 5   you saw your brother in the counselor's room that
   6          A. Yes.                                           6   day?
   7          Q. Would you agree with me that -- we             7         A. Yeah. I believe I saw him so I was in a
   8   don't have a Google map right here in front of me,       8   counseling room in the principal's office and I
   9   but it's less than a mile away from Kentucky to          9   believe I saw him walking past the glass.
  10   Madison School?                                         10         Q. And at that time he went into a
  11          A. Yes.                                          11   different room?
  12          Q. Do you recall how long it took you in         12         A. Yes.
  13   your car when your dad was driving from your house to   13         Q. Okay. So when is the last time you
  14   Madison?                                                14   talked, spoke with your sister, Lindsay?
  15          A. With traffic five, ten minutes.               15         A. Probably the day that my dad was
  16          Q. Ten minutes?                                  16   arrested.
  17          A. Yes.                                          17         Q. Okay. And what was that conversation?
  18          Q. Five, ten minutes with traffic?               18         A. Basically, asking if she was okay and
  19          A. Yes.                                          19   like asking questions to her.
  20          Q. Have you ever in your life travelled          20         Q. Did you call her?
  21   from Madison school to junior high?                     21         A. I don't believe so. I believe she had
  22          A. Not that I can remember.                      22   called us but I'm not quite sure.
  23          Q. I'm talking about a straight shot down        23         Q. Okay. You -- did you testify that you
  24   Main Street?                                            24   saw her a couple months before the arrest?
  25          A. Oh, yes. Yes.                                 25         A. I believe so. Yes.


                                               Page 50                                                      Page 52
   1         Q. From Madison to junior high --                  1         Q. Okay. And what was -- what did that --
   2         A. Yes.                                            2   describe to us how you saw her a couple months
   3         Q. -- have you ever done that?                     3   before?
   4         A. Yes.                                            4         A. I believe it was either at my
   5         Q. And I know you're not an expert on time         5   grandmother's, Martie's house, or it was at our house
   6   or you have a GPS in front of you, but would you         6   at 2525 Main Street.
   7   agree with me that that drive barring some               7         Q. Was it a family get together?
   8   unbelievable condition would take about two to three     8         A. Possibly. I'm not quite sure.
   9   minutes?                                                 9         Q. Okay. Prior to that two months before,
  10         A. Yes.                                           10   would you see her regularly?
  11         Q. Okay. And then junior high is also             11         A. Not regular because she was away at
  12   close to Kentucky in the sense that it's probably       12   school.
  13   less than a mile or two?                                13         Q. Sure. Bad question, describe for me
  14         A. Yes.                                           14   when you would see her before that?
  15         Q. Okay. Have you ever done that loop             15         A. Whenever she came to town.
  16   from Kentucky address to Madison School to junior       16         Q. Okay. What year in school was she?
  17   high back to Kentucky?                                  17         A. When?
  18         A. Not that I can remember.                       18         Q. When your dad was arrested.
  19         Q. Okay. You testified earlier that you           19         A. I'm not quite sure. She was in college,
  20   didn't go back to school that day. You wouldn't have    20   though.
  21   gone back to Madison; correct?                          21         Q. Okay. Had she been there for a year or
  22         A. That's what I remember. Yes.                   22   two?
  23         Q. Okay. Earlier you testified that --            23         A. Possibly.
  24   well, correct me if I am wrong, that the day that you   24         Q. So either a freshman or sophomore in
  25   were called down to the principal's office, this is     25   college?


                                                                               13 (Pages 49 to 52)
                                McKee Court Reporting, Inc.
                                        912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                     Page 14 of 18


                                               Page 53                                                     Page 55
   1         A. Yep. Possibly.                                 1   you whether you ever speak to your brothers or your
   2         Q. Okay. All right. Have you had since            2   dad or sister about the cause of your mom's death.
   3   seeing her and speaking with her that day, have you     3   Do you recall her asking you those questions?
   4   had any desire to want to contact her?                  4         A. That is correct.
   5         A. No.                                            5         Q. Do you guys ever talk about that?
   6         Q. Why not?                                       6         A. No. Not between ourselves. No.
   7         A. Same thing as I discussed earlier, she         7         Q. Okay. Well, do you -- do you talk? I
   8   wants to pick and choose family.                        8   mean, do you talk about that individually with each
   9         Q. How do you know she wants to pick and          9   other or not?
  10   choose family if you haven't spoken with her?          10         A. In.
  11         A. She's done that before where she wants        11         Q. Collectively?
  12   to talk us to kids as siblings but she doesn't want    12         A. We don't talk about it really at all.
  13   to the talk to the parents or something.               13         Q. Okay. So when like when you're
  14         Q. Okay. Okay. Has she ever tried to             14   watching the 36 hours of those media shows and you
  15   reach out to you guys?                                 15   guys talk about that after, like what's the
  16         A. She's tried friending me on facebook and      16   conversation look like?
  17   Instagram.                                             17         A. Just what other people say, for the most
  18         Q. Do you accept it?                             18   part, but we have discussed like the science behind
  19         A. No. I decline it.                             19   why she died because like at that age I didn't
  20         Q. How many times do you think she's done        20   understand what a fatty liver was.
  21   that?                                                  21         Q. Right.
  22         A. Five or six times.                            22         A. Yeah.
  23         Q. Basically since the last time you spoke       23         Q. So, sure. Like do you guys talk about
  24   with her until today?                                  24   like the science of their rigor mortis and all that
  25         A. No. I didn't have social media then. I        25   stuff? I mean, have you guys talked about that?


                                               Page 54                                                     Page 56
   1   possibly had social media for a little over a year      1          A. Yeah. We discussed that.
   2   now.                                                    2          Q. Do you have an understanding of like
   3         Q. Okay. All right. So within the last            3   that science stuff? I mean, obviously, you're in
   4   year she sent you requests five or six times and        4   intelligence. Do you have an understanding of all of
   5   you've just not accepted them?                          5   that?
   6         A. Yes.                                           6          A. Yeah.
   7         Q. Do you know if she's done that with            7             MS. THOMPSON: Object to form, but you
   8   other family members?                                   8     can answer.
   9         A. No. I'm not quite sure.                        9          Q. (By Mr. McCleery) So what is your
  10         Q. Okay. Are you active on your facebook         10   understanding of like the fatty liver? Let's take
  11   and Instagram?                                         11   that.
  12         A. Instagram, yes, facebook, not really.         12          A. So fatty liver basically caused by in
  13         Q. Yeah. I agree with that. Why only get         13   this case alcohol. Basically, just doesn't allow the
  14   those accounts within the last year? Why didn't you    14   liver to work properly, and that's from my
  15   have them before?                                      15   understanding.
  16         A. It was like a way to communicate with         16          Q. Okay. And what sort of your cursory
  17   people that I met throughout my military training so   17   understanding of rigor mortis or whatever that is?
  18   facebook is good meeting people or like having         18          A. So basically the pooling of the blood
  19   friends that I met in basic training. Same with        19   and basically the stiffness in the body caused by
  20   Instagram.                                             20   that pooling.
  21         Q. Okay. Are you still -- do you still           21          Q. Okay. Have you done any like
  22   keep in contact with your close friends in Quincy?     22   independent research yourself on like these science
  23         A. The only ones really is Wyatt Walton.         23   issues?
  24   That's the only one I really talk to.                  24          A. No.
  25         Q. Okay. Earlier I think counsel asked           25          Q. You never Googled any of it or


                                                                              14 (Pages 53 to 56)
                                McKee Court Reporting, Inc.
                                        912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                     Page 15 of 18


                                               Page 57                                                      Page 59
   1   anything?                                               1   about it but I don't really track it. No.
   2          A. No. Not really.                               2         Q. But you can't -- you can't sit there
   3          Q. You ever talk about the science stuff         3   and say I know they did X, Y and Z and withheld
   4   with your brothers?                                     4   evidence or didn't disclose exculpatory evidence.
   5          A. Not with my brothers, sometimes my mom.       5   You don't have any personal knowledge of that, do
   6          Q. Okay. Christine, you mean?                    6   you?
   7          A. Yes.                                          7         A. No. No.
   8          Q. And what does that -- what have you           8         Q. I'm not asking you about conversations
   9   discussed with her?                                     9   that you had with your attorney because that's
  10          A. Basically, we just discussed like what       10   privileged and I can't know that information, but the
  11   it really meant. Like what -- that's where I           11   decision to go through with the civil lawsuit, did
  12   understood the what rigor mortis was or fatty liver    12   you talk about that with your family?
  13   was her explaining it to me.                           13         A. I have, yes.
  14          Q. Okay. So she explained that to you and       14         Q. Okay. And what was that discussion?
  15   that's sort of your basis of understanding the         15         A. Basically, after my dad's trial we were
  16   science stuff?                                         16   given the options and that was basically what we have
  17          A. That's correct. Yes.                         17   this option.
  18          Q. Okay. The last time you saw your             18         Q. Okay. And what were the options?
  19   biological -- Martie Didrickson was two months prior   19         A. Basically, follow through with the civil
  20   to your dad's arrest; is that correct?                 20   lawsuit or not.
  21          A. Yeah. Probably.                              21         Q. Okay. Your relationship with Lindsay,
  22          Q. Was that the same family function you        22   would you agree with me that was strained prior to
  23   would have seen Lindsay?                               23   your dad getting arrested?
  24          A. Most likely.                                 24         A. Yes.
  25          Q. I assume that's why it was the same          25         Q. And explain to us why that was?


                                               Page 58                                                      Page 60
   1   period of why you saw them then; correct?               1          A. She chose to move in with my brother --
   2         A. Most likely. Yes.                              2   or my grandmother, Martie.
   3         Q. Okay. Earlier you testified that you           3          Q. Right.
   4   are financially independent. Do you receive a salary    4          A. Kind of separated herself from the
   5   or wages from the Army?                                 5   family.
   6         A. Yes.                                           6          Q. And that was around the time that your
   7         Q. Okay. And you're not receiving                 7   dad was married to Erika Gomez?
   8   anything from your parents?                             8          A. That's correct.
   9         A. No.                                            9          Q. And she didn't get along with Erika;
  10         Q. Okay. You haven't done any counseling         10   correct?
  11   or therapy for your -- for the alleged stress and      11          A. Correct.
  12   anxiety that you're complaining of in the complaint;   12          Q. Okay. Do you remember when that --
  13   correct?                                               13   what that time period was when she moved in with your
  14         A. No. No therapy.                               14   grandmother?
  15         Q. Okay. Have you ever had any                   15          A. I couldn't give you the year but it was
  16   conversation with Gary Farha or Keller in the case?    16   sometime in December. I remember it being around
  17         A. No.                                           17   Christmas time.
  18         Q. Have you done any like independent            18             MR. MCCLEERY: All right. Okay. That's
  19   investigation of the things Gary Farha or things       19     all I have.
  20   defendant Keller did or didn't do?                     20                 EXAMINATION
  21         A. No.                                           21   BY MS. THOMPSON:
  22         Q. So you'd agree with me that you don't         22          Q. I have just a couple of questions. Can
  23   have any personal knowledge that Gary Farha or         23   you spell Wollaston for us?
  24   defendant Keller withheld evidence in the case?        24          A. W-o-l-l-a-s-t-o-n.
  25         A. I know I've heard my parents talking          25          Q. Okay. And the other person that you



                                                                               15 (Pages 57 to 60)
                                McKee Court Reporting, Inc.
                                        912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                     Page 16 of 18


                                               Page 61                                                       Page 63
   1   said you were friends with was Grant Kreoger; is that    1   about watching some shows related to what happened to
   2   right?                                                   2   your family. Did you watch a program that appeared
   3         A. Yes.                                            3   on 60 Minutes?
   4         Q. Can you spell for us?                           4         A. Most likely. Yes.
   5         A. It's probably K-r-e-o-g-e-r.                    5         Q. Okay. And did you watch a program that
   6         Q. We understand that's an approximation.          6   appeared on 48 Hours?
   7   A couple of other questions for you, Lincoln. When       7         A. Yes.
   8   you left -- let me start that question again.            8         Q. And I know you said that you had
   9             After your -- after you were taken to          9   watched some media locals, reports, too; is that
  10   the police station and learned that your dad had been   10   correct?
  11   arrested, at some point you left the police station;    11         A. Yes.
  12   is that right?                                          12         Q. Other than potentially 60 Minutes and
  13         A. That is correct.                               13   48 Hours are there any other longer media reports
  14         Q. Who did you leave the police station           14   that you watched? And I'm asking about reports other
  15   with?                                                   15   than, you know, local news segments getting some
  16         A. That Crickards.                                16   updates or relating in some way to your family?
  17         Q. Okay. And do you know why it was that          17         A. Not that I remember. No.
  18   you left with the Crickards?                            18         Q. Okay. How many times after watching --
  19         A. I was told that there was a lot of media       19   well, I want to start that question again. As to
  20   in front of our house. When we drove past it, that      20   either as to any long, long media reports and, again,
  21   was the case and so the safest place without having     21   I'm talking about media reports other than a segment
  22   people all around us was the Crickards.                 22   on the local news that's giving some update, have you
  23         Q. Do you know who made that decision?            23   watched any of those longer media pieces multiple
  24         A. My mom.                                        24   times?
  25         Q. You were asked some questions about            25         A. No. I don't believe so.


                                               Page 62                                                       Page 64
   1   changing your middle name. Did your decision to          1         Q. Okay. So if there were any longer
   2   change your middle name have anything to do with         2   media reports, for instance, a 60 Minutes piece or 48
   3   wanting to, you know, separate yourself from your        3   Hours piece, have you watched any of those more than
   4   mom, Corey?                                              4   once?
   5          A. No.                                            5         A. No.
   6          Q. Or her part of the family?                     6         Q. Okay. And you said you did have
   7          A. No.                                            7   some -- and I don't want to misstate your testimony
   8          Q. You were asked some questions about            8   so tell me if I have misstated this. You said you
   9   when you were last in Quincy. Other than the visit       9   had some conversation with family after watching one
  10   to meet Christine's grandmother, have you otherwise     10   of those programs?
  11   been to Quincy since the end of your dad's second       11         A. Yes.
  12   trial?                                                  12         Q. Okay. So you said that you had some
  13          A. I believe I went there during Christmas       13   conversation with your mom, Cristine where she's
  14   probably around 2017, I want to say, and that was       14   explained some of the science to you that's related
  15   only for a week or two.                                 15   to how your mother, Corey, passed; is that right?
  16          Q. Okay. So other than meeting                   16         A. That is correct.
  17   Christine's grandma and other than that Christmas,      17         Q. Okay. How many times have you talked
  18   have you been to Quincy at all since your dad's         18   about that issue, what may have caused your mother's
  19   second trial?                                           19   death with Christine?
  20          A. No.                                           20         A. Probably two or three times.
  21          Q. Okay. And is it your memory that the          21         Q. Okay. And did your conversations with
  22   Christmas that you were there, was that the first       22   Christine about that, were those conversations that
  23   Christmas after your dad's second trial?                23   you had, you know, after you watched one of those
  24          A. Yes.                                          24   media programs that we talked about, either 48 Hours
  25          Q. Okay. You were asked some questions           25   or 60 Minutes or something else?


                                                                                16 (Pages 61 to 64)
                                McKee Court Reporting, Inc.
                                        912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                     Page 17 of 18


                                                Page 65                                                   Page 67
   1          A. Yes.                                           1   correct what you actually said in this deposition,
   2          Q. Okay. And when you say that you had            2   so if you wanted to, you could read the deposition
   3   those conversations with her after, did you watch one    3   just to make sure that the court reporter had
   4   of one or more of those programs with her?               4   written down what you said correctly or you could
   5          A. Yes.                                           5   do what's waive your signature, which is to trust
   6          Q. Okay. Have you watched those programs          6   that that the court reporter has written this
   7   at all at a time when you weren't watching them with     7   information down accurately. So you can decide
   8   Christine?                                               8   what you want to do, if you want to review the
   9          A. Not that I can remember. No.                   9   transcript or you want to trust the court reporter
  10          Q. And have you had any conversations with       10   and do what's called waiving your signature.
  11   Christine about how your mom, about something related   11           THE WITNESS: When would I get the
  12   to how your mom, Corey, passed other than that having   12   transcript?
  13   that long conversation after watching 48 Hours or 60    13           MS. THOMPSON: It would probably take a
  14   Minutes or watching a similar TV show?                  14   few weeks to be prepared and then it would mailed
  15          A. No.                                           15   to you and you could review it to determine if
  16              MS. THOMPSON: I think those are all the      16   there was any changes you want to make. I don't
  17     questions I have. There may be followup from the      17   know what your schedule is like with other things
  18     other attorneys.                                      18   you have to do in the next month. I know you were
  19              MS. EMERY: I don't have anything             19   heading --
  20     further.                                              20           THE WITNESS: Maybe a part two.
  21                FURTHER EXAMINATION                        21           MS. THOMPSON: So if you want an
  22   BY MR. MCCLEERY:                                        22   opportunity to review, it you could have it. If
  23          Q. So did the whole familiar watch those?        23   you think that your time wouldn't permit you to do
  24          A. Yes. For the most part. Whoever was           24   it, you can waive your signature.
  25   there at the time, so...                                25           THE WITNESS: Yeah. It's probably


                                                Page 66                                                   Page 68
   1         Q. Okay. Do you recall if any of your              1   better just to waive.
   2   family members were in those episodes?                   2           MS. THOMPSON: Okay. We'll waive
   3         A. Yeah. I mean, my dad was probably in            3   signature.
   4   them as well as my mom.                                  4           MS. EMERY: E-trans with a mini;
   5         Q. Christine?                                      5   correct.
   6         A. Yes.                                            6           MS. THOMPSON: I'm good for now.
   7         Q. So and when we say in them, which would         7   Thanks.
   8   probably be a little more specific, obviously your       8           MR. MCCLEERY: Same as her, an e-trans.
   9   dad is featured in the news clips?                       9           (Whereupon, the deposition was concluded
  10         A. Yes.                                           10   at 2:17 p.m.)
  11         Q. Were there any interviews with them            11           (It was stipulated and agreed by and
  12   like after it was all done or what?                     12   between counsel for the respective parties and the
  13         A. For one of them, I believe there was.          13   witness that the signature of the witness to the
  14         Q. Okay. And who was that?                        14   deposition be waived.)
  15         A. That was my dad and my mom.                    15
  16         Q. Okay. So they did interviews with              16
  17   those shows?                                            17
  18         A. Yes.                                           18
  19         Q. They volunteered to do them?                   19
  20         A. Yes.                                           20
  21             MR. MCCLEERY: I don't have anymore            21
  22     questions.                                            22
  23             MS. THOMPSON: So you have an option,          23
  24     Lincoln, to review this transcript after it's done    24
  25     to make any edits to it that you feel would           25


                                                                             17 (Pages 65 to 68)
                                 McKee Court Reporting, Inc.
                                         912-238-8808
1:17-cv-01201-SEM-EIL # 90-12                                   Page 18 of 18


                                                               Page 69
   1                     CERTIFICATE
   2      STATE OF GEORGIA:
   3      COUNTY OF CHATHAM:
   4            I, Elise M. Napier, Certified Court Reporter
   5      for the State of Georgia, do hereby certify:
   6            That the foregoing deposition was taken
   7      before me on the date and at the time and location
   8      stated on Page 1 of this transcript; that the witness
   9      was duly sworn to testify to the truth, the whole
  10      truth and nothing but the truth; that the testimony
  11      of the witness and all objections made at the time of
  12      the examination were recorded stenographically by me
  13      and were thereafter transcribed by computer-aided
  14      transcription; that the foregoing deposition, as
  15      typed, is a true, accurate and complete record of the
  16      testimony of the witness and of all objections made
  17      at the time of the examination.
  18            I further certify that I am neither related
  19      to nor counsel for any party to the cause pending or
  20      interested in the events thereof.
  21            Witness my hand, I have hereunto affixed my
  22      official seal this 24th day of October 2018, at
  23      Savannah, Chatham County, Georgia.
  24                      ______________________________
  25                      ELISE M. NAPIER CCR-2492


                                                               Page 70
   1           COURT REPORTER DISCLOSURE
   2
   3        Pursuant to Article 10.B of the Rules and
       Regulations of the Board of Court Reporting of the
   4   Judicial Council of Georgia, I make the following
       disclosure:
   5
            I am a Georgia Certified Court Reporter. I
   6   am here as an employee of McKee Court Reporting, Inc.
   7        I am not disqualified for a relationship of
       interest under the provisions of O.C.G.A. 9-11-28(c).
   8
            McKee Court Reporting, Inc. was contacted by
   9   ANCEL GLINK DIAMOND BUSH DICIANNI & KRAFTHEFER, P.C.
       to provide court reporting services for this
  10   deposition.
  11        McKee Court Reporting, Inc. will not be
       taking this deposition under any contract that was
  12   prohibited by O.C.G.A. 15-14-27(a) and (b).
  13        McKee Court Reporting, Inc. has no exclusive
       contract to provide reporting services with any party
  14   to the case, any counsel in the case or any reporter
       or reporting agency from whom a referral might have
  15   been made to cover the deposition.
  16        McKee Court Reporting, Inc. will charge its
       usual and customary rate to all parties in the case,
  17   and a financial discount will not be given to any
       party to this litigation except in circumstances as
  18   agreed on a case by case basis.
  19
                 ______________________________
  20               ELISE M. NAPIER CCR-2492
  21
  22
  23
  24
  25



                                                                                18 (Pages 69 to 70)
                                            McKee Court Reporting, Inc.
                                                    912-238-8808
